 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ANTHONY CEASAR HERNANDEZ,                        No. 2:17-cv-1681-TLN-EFB P

11                        Plaintiff,
12           v.                                        ORDER

13    JOE LIZZARAGA, et al.,
14                        Defendants.
15

16          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

17   U.S.C. § 1983. He requests an additional extension of time of seven days in which to file his

18   opposition to defendant’s summary judgment motion.

19          Good cause appearing, plaintiff’s request (ECF No. 47) is granted. Plaintiff shall file an

20   opposition to defendant’s motion for summary judgment within seven days from the date of this

21   order. Failure to so comply may result in a recommendation of dismissal.

22          So ordered.

23   Dated: July 17, 2019.

24

25

26

27

28
